DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on January 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEIN et al. (US 4,801,323).
Klein teaches a method of manufacturing a filter comprising providing a tube having a cylindrical wall and a hollow interior (see figure 2a); forming a first indentation within the tube in which a first portion of the cylindrical wall concaves into the hollow interior; and forming a second indentation within the tube in which a second portion of the cylindrical wall concaves into the hollow interior, wherein the first and second indentations create a first chamber and a second chamber in the tube that are separated by both indentations and a path within the hollow interior formed between the first and second indentations that fluidly couples both chambers together (figure 2b).
Regarding claim 2, Klein teaches forming the first indentation comprises applying heat to the first portion of the cylindrical wall; and applying an inward pressure to the first portion of the cylindrical wall to collapse the cylindrical wall into the hollow interior (col. 4 lines 23-35).  
Regarding claim 3, Klein teaches after forming the first indentation, rotating the tube about a longitudinal axis running through a center of the tube by a predetermined threshold (see figure 2a and 2b).
Regarding claim 25, Klein teaches the tube comprises glass (abstract).  
Regarding claim 27, figure 2b shows the filter comprises a first open end that opens into the first chamber and a second open end that is opposite to the first open end and opens into the second chamber.  

Claim(s) 1-8, 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GREGORY (US 4,923,498).
Gregory teaches a method of manufacturing a filter comprising providing a tube having a cylindrical wall and a hollow interior (40); forming a first indentation within the tube in which a first portion of the cylindrical wall concaves into the hollow interior; and forming a second indentation within the tube in which a second portion of the cylindrical wall concaves into the hollow interior, wherein the first and second indentations create a first chamber and a second chamber in the tube that are separated by both indentations and a path within the hollow interior formed between the first and second indentations that fluidly couples both chambers together (figure 2).
Regarding claim 2, Gregory teaches forming the first indentation comprises applying heat to the first portion of the cylindrical wall; and applying an inward pressure to the first portion of the cylindrical wall to collapse the cylindrical wall into the hollow interior (figure 2).  
Regarding claim 3, Gregory teaches after forming the first indentation, rotating the tube about a longitudinal axis running through a center of the tube by a predetermined threshold (figure 2).
Regarding claim 4, Gregory teaches the second indentation is formed after the tube has rotated about the longitudinal axis (figure 2).  
Regarding claim 5, Gregory teaches the second portion of the cylindrical wall is radially separated from the first portion of the cylindrical wall about the longitudinal axis by the predetermined threshold (col. 3 lines 39-40).  
Regarding claim 6, figure 5 shows the predetermined threshold at which tube is rotated about the longitudinal axis is 1800.  
Regarding claim 7, figures 1, 3, 4A-4C show at least a portion of each of the indentations intersect a longitudinal axis running through a center of the tube.  
Regarding claim 8, Gregory teaches the first and second portions are only partially radially aligned with one another about the longitudinal axis (col. 3 lines 33-35).  
Regarding claim 21, Gregory teaches the inward pressure is applied to the first portion of the cylindrical wall after a period of time from which the heat was applied (figure 2).  
Regarding claims 22 and 23, figure 2 shows the inward pressure is a first inward pressure and the heat is a first heat, wherein forming the second indentation comprises: applying a second heat to the second portion of the cylindrical wall; and applying a second inward pressure to the second portion of the cylindrical wall to collapse the cylindrical wall into the hollow interior and the second heat is the same as the first heat.  
Regarding claim 24, figure 2 shows the second indentation is formed a period of time after the first indentation is formed.  
Regarding claim 25, Gregory teaches the tube comprises glass (abstract).  
Regarding claim 26, Gregory teaches that the tube has a diameter of about 9.525 mm to 25.4 mm (col. 3 lines 25-26) which overlaps with the claimed range of from 4 mm to 18 mm.  
Regarding claim 27, figures 1, 3, 4A-4C shows the filter comprises a first open end that opens into the first chamber and a second open end that is opposite to the first open end and opens into the second chamber.
Regarding claim 28, Gregory teaches that the tube may have a wall thickness of 0.635 mm to 1.778 mm (col. 3 lines 26-27) and therefore Gregory teaches an inner diameter of 7.747 mm to 24.765 mm which overlaps with the claimed range of from 3 mm to 12 mm.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY (US 4,923,498) in view of OBERSBY et al. (US 4,044,936).
Gregory teaches a method of manufacturing a filter comprising providing a tube having a cylindrical wall and a hollow interior (40); forming a first indentation within the tube in which a first portion of the cylindrical wall concaves into the hollow interior; and forming a second indentation within the tube in which a second portion of the cylindrical wall concaves into the hollow interior, wherein the first and second indentations create a first chamber and a second chamber in the tube that are separated by both indentations and a path within the hollow interior formed between the first and second indentations that fluidly couples both chambers together (figure 2).
Gregory is silent to cutting the tube after the indentions are formed.
Obersby teaches a method of cutting glass tubing. Obersby teaches scoring the tube to create a scored mark along a circumference of the tube (col. 1 lines 9-10); applying heat to the scored mark (col. 1 lines 10-12); and spraying water upon the heated scored mark to separate the tube (col. 7 lines 40-42). It would have been obvious to one of ordinary skill in the art to cut the tube of Gregory by the process of Obersby after the first and second indentations because Obersby teaches that in the production of glass tubing it is necessary to cut tubing into required lengths (col. 1 lines 6-7). Additionally, cutting the tubing after the first and second indentations are formed would ensure identical and reproduceable products.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY (US 4,923,498) in view of OBERSBY et al. (US 4,044,936) as applied to claim 9 above, and further in view of WESTON et al. (US 6,216,493).
Gregory as modified by Obersby teaches a method of manufacturing a glass filter tube.
Weston teaches flame polishing the edge of a glass tube (col. 4 lines 35-38). It would have been obvious to one of ordinary skill in the art to flame polish the edge of the glass tube of Gregory because Weston teaches that this removes any sharp edges and smooths out any surface roughness (col. 4 lines 36-38).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY (US 4,923,498) in view of WESTON et al. (US 6,216,493).
Gregory teaches a method of manufacturing a glass filter tube.
Weston teaches flame polishing the edge of a glass tube (col. 4 lines 35-38). It would have been obvious to one of ordinary skill in the art to flame polish the edge of the glass tube of Gregory because Weston teaches that this removes any sharp edges and smooths out any surface roughness (col. 4 lines 36-38).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over GREGORY (US 4,923,498).
Gregory teaches a method of manufacturing a filter comprising providing a tube having a cylindrical wall and a hollow interior (40); forming a first indentation within the tube in which a first portion of the cylindrical wall concaves into the hollow interior; and forming a second indentation within the tube in which a second portion of the cylindrical wall concaves into the hollow interior, wherein the first and second indentations create a first chamber and a second chamber in the tube that are separated by both indentations and a path within the hollow interior formed between the first and second indentations that fluidly couples both chambers together (figure 2).
Gregory teaches that the tube has a diameter of about 9.525 mm to 25.4 mm (col. 3 lines 25-26) which overlaps with the claimed range of from 4 mm to 18 mm.  Gregory teaches that the tube may have a wall thickness of 0.635 mm to 1.778 mm (col. 3 lines 26-27) and therefore Gregory teaches an inner diameter of 7.747 mm to 24.765 mm which overlaps with the claimed range of from 3 mm to 12 mm.  
Although Gregory is silent to the length of the tube it would have been obvious to try a length of from 12 mm to 120 mm based on the suggested diameter and inner diameter of Gregory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741